Title: Memorandum of Conversation with José de Jaudenes, 27 December [1791]
From: Jefferson, Thomas
To: 



[Philadelphia] Dec. 27 [1791]

Don Joseph Jaudenes (at a dinner at the city tavern) told me he had received new instructions from his court to express to us the king’s dispositions to settle every thing on the most friendly footing, and to express his uneasiness at having recd. the communication of our sentiments thro’ the Chargé des affaires of France, while a direct communication was open between us, the matter having been only suspended but not broken off since the departure of Mr. Gardoqui: and to express his pleasure also at the polite reception the President had given to his Commissioners here.
